Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 1 of 43 PagelD #: 449

EXHIBIT C

 

DM2\8900878.1
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 2 of 43 PagelD #: 450

1Ote8/18, 1-205 PR

Dow HIo|eD qineita pixels

 

Page tof 1

peat yD SW HAO IPS

ABTE-EAGS- AME OTE

Rat amy Ee ad GERRI Be ~DVAE~
Ing.at amy amithiut ast Bo
Tek ihe. aot pa ls BSE nae~2
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 3 of 43 PagelD #: 451

 

 

 

 

ese ' | 0 jon.alamy. p?/topic/1683-have-you-found-any-alamy-phor CG e@ 4 oa
Mantis AMERICANSUBURBX APhotoEditor Arty Amazon Apple DashboardNA eBay FedEx Flavorpi) gAnalytics Getty Contributors MG NA MySpace Newsy PayPal >> fte
Verified
eo
998 posts

 

Location Washington OC
Area
Images: 6906

 

Still more to come...

NielsVK #204 <4

Forum newbie

 

L'actualité (Canada), February 2014

APOGXW Mark A. Johnson (p. 13)

 

Members
o

 

Location Vancouver, BC
images: 2188

BPEJ04 ITAR-TASS (p. 22)

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 4 of 43 PagelD #: 452

michac!-hurst-kevin-sorme-horcuies-the-legendary-journeys-1985-botenm Jpg SB3e040 pleads T8216, 2-12 Pr

 

Wr. al altty coun - BPFSNM

Hip alamypcomizomsll4b oor bectbt4 Sade Stabe 27 2Dave/michae!-hurst-kavin-serbo-hercuies-tha-hogendary:-pourmays-T9S5-borsam. jpg Page 7of 1
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 5 of 43 PagelD #: 453

lage ar emi. te ap pe COGS pg ME PU, BT Pe

EI ET stack photo

eile eee Tlie Se perp k a PL

 

Foga-f et
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 6 of 43 PagelD #: 454

i Fae, 620 ae
lene Gosnine ste eqauiey jeep TA - SHE peg BS 1 el ,

a

pfin! 7 fag dee T
med epee cs TM ee eee ee aqeaiy jar Sb Pik pp
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 7 of 43 PagelD #: 455

kevin Sorbo Hercules! The Lagandary Journaya (1638 Stock Photo, Royalty Frag Image: B1OGR322 - Alamy 112/10, 4:23 PM

alamy

alamy

 

GREG HERCULES: THE!

 

& Foote - REV

 

 

mage i: BEFSMA Gorirlaubor: ar ancttes | Alsi

Ralsesea Mawel - ro | Progeity - Te

 

KEVIN SORBO HERCULES: THE LEGENDARY JOURNEYS (1985)

nodpl) | 12.7 We

    

File slze inches |

 

fis, ees. ouerah PrOpTeMiMe,

 

MAPciess, PEAUS YY (CUMES

   

Tigitaiy atared

Thilé image could hay fs ether historical ar reportage.

 

 

httpywww.alamy.com/rtock-phota- kavin-norbo-hereules-the-legandary-Journays-1 696-31068622.html Paga 1arl
Case 1:18-cv-03260 m F P 43P #: 4
: -PKC-
C-JO Document 57-3 Filed 10/10/19 Page 8 of 43 PagelD
elD #: 456

ese: oO smwwatamy.com/stock-photo-kevin-sorbo-hercules-t°- ra h oO

 

 

Mantis AMERICANSUBURB X APnoto Editor AnY Amazon Apple Dashooard NA eBay FedEx Flavorpill gAnalytics Getty Contributors MG >?
a en oe i :
Kevin Sorbo Hercules: The Legendary Journeys {1995 Stock Photo, Royalty Free Im... \ Actor Kevin Sorbo Stock Photos & Actor Kevin Sorbo Stock Images ~ Alemy et

PIII meee cdi

   
              

     
 
 

 

 

 
 

 

Gees ae ete ane Perea ne Ra Ca ak ete Cuneta

Allimages * Gg

to - KEVIN SORBO HERCULES

 

 

   

 

JHE LEGE)

DARY IGURNE

   

Available for egitonal use only. Gel in touch for eny
commercial "! or cersonal s525

Buy this stock Image now... Snare V

Choose s license from the list below that sulls your needs.

 

2 Presentation) $19.93
Editorial websit $49.99
\Aagaznes, newsletters and books 0 $69.92

Choose another rigptexmaneged Grensé ¥

Quick and simple checkout - no credits, 20 subseriptions, no
4 need to register!

~ U — pad
KEVIN SORBO HERCULES: THE LEGENDARY JOURNEYS =e

41998)

 

 

tocart

   

File size: 1695 x 2623 px| 6,6 x 6.7 inches ¢aucdpi} | 12.7 M3
Image !D: BPFeKAntributor: AF arenive / Aamy Stock Photo
Releases: Nae! - nO | Property - no

Stock photo keywords

  

Contributor AF. ARCHIVE

ReportagelArchival Image
Date taken 16tn January 1985
Digitally altered No

This irrage could have imzerfections as it's ettner pistenca! or reportage.
Desoription
KEVIN SORBO AS Heres'es TELEVISION PROGRAMME TV SERIES HERCULES: THE LEGENDARY JOURNEYS DIRECTED 8Y

CHRISTIAN WILLIAMS FILM, COMPANY UNIVERSAL TV 16 January 1995 RNING™ Ths photograph is the copyng Wof the
FILIATY COMPANY anier the pholegrapher assigned by Cr authorised by/allowed on Ine sat by the Film TV Company at tat time of

 

this production & can only be reproduced by gupicatons i eadjunston with the promoton of the above TV programme. ANandalory
Credit To THE FILMTV COMPANY (AND PHOTOGRAPHER IF KNOWN) is r22Hre2.

Sirmtar stock photos

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 9 of 43 PagelD #: 457

jer) Sate -abor-ine sae pecs nine ppb jeg Adfelid pina TSW, 20 Fab

 

whew. alamy con - BPEFFB:

5.550 bs daddpibeds 4eilailesry-harced- chat cel deem. race rira- 12d a. boa). ps Fags Tall

 

betes) abetip- corny tread ad ds
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 10 of 43 PagelD #: 458

@e6 IZalamy.com/zooms/34c22e © fh Gl

Mantis AMERICANSUBURBE X APhoto Editor Arty Amazon Apple oF afs4

 

 

5 LEONA

fend, oan ama

 

www.alamy.com - BKBGPG
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 11 of 43 PagelD #: 459

ands aiimerman-sise Pe-dass-aaca-nie TOE parle eg Del piv UNG, 4d Pa

      

ayant alary.com - BPE PFE

foiend taba sericea ees eek id ba atl fas Ried orn eer et aoa irat-deep spare-tie- SOS beat deg Page Piatt
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 12 of 43 PagelD #: 460

eo* IZalamy.com/zooms/diGe8o° ch ol »
HD Mantis AMERICANSUBURB X Photo Editor Arty Amazon o> | +

      

 

  

rtd eG

 

 

 

. www.alamy.com - BPE7FB
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 13 of 43 PagelD #: 461

e086 IZalamy.com/zooms/616cer. ch cl »

Mantis Amazon >> | +)

AMERICANSUBURB X A Photo Editor Art +

 

  

 
   

www.alamy.com - BPE7FE
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 14 of 43 PagelD #: 462

 

@os6 IZalamy.com/zooms/eGcifle © th cl >

Mantis AMERICANSUBURE X APhoto Editor Arty Amazon ao +

        

www.alamy_.com - BPE7FC
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 15 of 43 PagelD #: 463

Armin Shimerman Star Trek: Deep Space Nine (1993 Stock Photo, Royalty Free Image: 31046050 - Alamy 11/1/16, 4:43 PM

alamy

alamy

Stock Photo - ARMIN SHIMERMAN STAR TREK: DEEP SPACE NINE (1993

Image ID: BPE7FE Coniributor: AF arcnne / Alamy Stock Pho

Releases: IvModel - no | Prapeny - no

 

ARMIN SHIMERMAN STAR TREK: DEEP SPACE NINE (1993)
File size: 2127 x 3191 px| 7.1 x (9.5 inches (300dpi) | 19.4 MB
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 16 of 43 PagelD #: 464

colm-meaney-star-trek-deep-space-nine-1993-bpe7fc.jpg 342x540 pixels WG, 4:45 FM

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 17 of 43 PagelD #: 465

 

eee . | iZalamy.com/zooms/c3aaG235tc174d1cb0c. th oD!
Mantis AMERICANSUBURBX APhoto Editor Art Amazon Apple DashboardNA eBay FedEx Flavorpill >?
lucy-lawless-xena-warrior-princess-1995-efbhly.jpg 347*540 pi... Lawlass Stock Photos & Lawiess Stock Images - Alamy hoo

 

 

 

  

eae

www.alamy.com = EFBH1Y
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 18 of 43 PagelD #: 466

TU, 204 PR
lucy-lawlass-aena-warrior-princess-1S35-e1bhiy.|pg 341eS4 0 pixels TSG, I4 Pet

 

em * Pgqe te
http dl valamy.cumisoumsleast P25 eNFadicbocGsa229 SEE S/luey-lawless-xena-warrlor-orincars-S8h-arbrily.|Pg Fage Sot
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 19 of 43 PagelD #: 467

 

6oo¢ [O iZalamy.com/zooms/beGlbba- = © th ol!
ram
Mantis AMERICANSUBURBX APhotoEditer Art~ Amazon Apple oe ate

    

 

ae i ds

www_alamy.com - EFBHTT

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 20 of 43 PagelD #: 468

S
a
o
£3
py
2
=

lucy-iawless-xena-warrlor-princsss-7995-erbHit.Jpg 408x540 pixels

 

wwut_alamy.com - EFBHIT

hittoRelemycomizocms bed p24 bd 774 26 Zadei9 2A dsbach7 FB\lucy- lawless -XEMa-wartlor-princess-73 36-efpntt. jpg Page Toft
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 21 of 43 PagelD #: 469

 

 
       

   
 

os Oe ea ae Me MCT cad

Fi tM) COMPAN® UNIVERSAL TV

Alllmagas |

RENEE O'CONNOR XENA: WARRIOR PRINCESS (1995

Availabe tor ectonal use only

Buy this stock image now...

   

 

 

NEMCE O'CONNOR KENA, WARRIOR PRIN...

ere i eens

9

eUstigtis

 

 

  

 

 

 

 

© Presentation or newstotters $19.99
~ Editorial website 7 $49.99
Magazines and books @ $69.99
Cnoose another nghts-managed license vw
+ Download
Need a print? Frit your Alamy purchases witt Ancom
RENEE O CONNOR XENA: WARRIOR PRINCESS (4995) «2 ro} Gk
go) a @® 4,0 & c&@atamy.comicemn/EFeSGCneree-ovonnoiexena-wellicr-pringees-1995-£7 eA o 1
fenve-oconmior-xena-wattior-prinsess-18B5-EFAEGC.jpy 858471990 phot -

 

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 22 of 43 PagelD #: 470

 

proloelucy-laweve-rerie-warrior-prncers-1935-782% EA

 

ts weevsalamy.comyst

LUCY LAWLESS NENA: WARRIOR PRINCESS (1535 Stock Pheto: 76916107 - Alara

Kona FULL CO

 

NY UNIVERSAL TV | Alimagas, ey

LUCY LAWLESS XENA: WARRIOR PRINCESS (1995
Aveli2oe ‘Of eullo™= use only
Buy this stock [mage now...
© Presontatlon or newslotters “)
~ Editonal yebsite
“\ Magezines and booxs <7:

Choose another rights-managed license

Need 6 print? Frnt your Alainy purehesas wails AtL.oam

 

LUCY LAWLESS XENA: WARRIOR PRINCESS (1325) 4m

 

AE srchtyo | Stems Stork Exo

$19.99

$49.99

$69.93

 

 

 

 

 

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 23 of 43 PagelD #: 471

 

eos t

  

ly
n
2
1©
@

_B wawaalamy.comysteck choto-!Ucy- ia wart ot-prineacs US 7BZe¢ EAA oe ow

G1. em a

 

   
 
 

LUCY LAWLESS XENA: WARFIOR PRINCESS (1905 Stock Protc: 78205163 - amy te

 

Pa CK gi ERMe Wi iy. Aa RY eer La

 
 
      

xena FIL! COMPANY UNIVERSAL TY

LUCY LAWLESS XENA: WARRIOR PRINCESS (1995

 

Avminbin for eoitnnal use only

Buy this stock image now...

© Presentation or newsletters“ $19.99
‘> Editorial welsita 7 $49.99
Magazines and books «) $69.99
Choose another rights-managec license 4
BA Dr ore)
Need a print? Print your Alamy purchases with Ar.com

 

 

 

_
c al

Eq alamy stock photo :

 

 

 

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 24 of 43 PagelD #: 472

 

Qa @ 2:9 fa wenv.cle my,com/stoss-phote-renee-oconner-xonn-worner-prineess~iP95-/L Ce AOA e

 

 

 

RENEE O'CONNOR XENA: WARRIOA PRINCESS [1985 Stock Photo, 78265174 ~ Aamy | fy

   

is Mercier at etme MC UT)" a a ec Cen

nema FILM COMPANY UNIVERSAL TV All inages vel

RENEE O'CONNOR XENA: WARRIOR PRINCESS (1995

avaliable ‘or edilora’ use only

Buy this stock image now...

© Prasentation or newsletters $19.99
~) Editorial website 7 $49.99
~. Magezines and baoxs 7) $62.99
Choose another rights-managed license wy

 

Need a print? Print your Alamy purchases wih Ar.com

 

RENEE O'CONNOR XENA; WARRIOR PRINCESS (1995) <p iw

Anes 8 te ee meet ne

a ea) Q 0} 40 a cB.elamy.comycamp/ct 5F#{renge-nGonn a + 4A oO ah

   

rere c-ocannor-xena worrior- princess: 1805 CFASF2 ing 665%1,350 pixe's tt

 

 

 

: E} alamy stock photo a ie

 

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 25 of 43 PagelD #: 473

Nanda. temivrast nea ceattisn prc Te ShOars feg GGG ID pdaeda US, Tel Pa,

E] alamy stock photo

 

hiisuie® sary comycome,) Se ere aconssreta sacat-prinipss Ob Lah Pips Page Tat
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 26 of 43 PagelD #: 474

 

Poa oe Mr are TC Lak Soin fen oes

 

xne FILM COMPANY UN
LUCY LAWLESS XENA: WARRIOR PRINCESS (1995
Availshle for esitorisl uss only.

Buy this stock Image now...

© Presentation or newsletters $19.99
~ Editorial webslta 7 $49.89
~ Magazines end books ‘* $69.99
Choose another rights-managed license w

 

Need a print? Print your Alarny purchases with Ar.com

 

LUCY LAWLESS XENA WARRIOR PRINCESS (1895) x

 

 

ooo ag © a @ 42 Gepalamy.comjeonp

 

FOfuty-law ess. xera-Wwarr'or -pfincars-1005- EFAS ¢ Bi AA © 4

 

Z)
Dmeim@ Ba ucy~/cwlecs-xena-Wwarrior-princess- 18 26-EFASFB jpg 860» 1,300 pixels +

 

EJ alamy stock p nL

 

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 27 of 43 PagelD #: 475

 

fa al @ Q @ fi 9 & wewalarry.comfstoc'« chote-lucy-lawless-xena-watricr-princess-1995-7821, kA 9 ch

LUCY LAWLESS NENA: WARRIOR PRINCESS (1995 Stock Fhato: 78316164 - Alainy

GEN | (868 6747465 @ Chatnow | Se | Login

 
  

vena FILM COMPANY UNIVERSAL TY All images el

LUCY LAWLESS XENA: WARRIOR PRINCESS (1995

Avellable for ealicdal use only

Buy this stock Image now...

© Presentation or newsletters © $19.99

+ Editorial website $49.99

~ Magazines and books 7 $69.98

Choose another righis-managed license wy
BB pyesy0) 0 210)

Need a print? Print your Alamy purchases with Art.com

 

LUCY LAWLESS XENA: WARRIOR PRINCESS (1995) <<

 

Cech ee Coe eet

 

 

 

\

ae)

| A ELE T aa aca celal qe) are) re) ca

 

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 28 of 43 PagelD #: 476

 

 

ee6 MO af. & a2 @d 49 & vawvealamy.com/stack-pnota-xevin-smith-luey- ser

 

KEVIN SMITH & LUCY LAWLESS XENA: WARHICR PRINCESS (1005 Stock Photo: 78286270 - Aiamy a

 

xane FILM COMPANY UNIVERSAL TY AY images |
KEVIN SMITH & LUCY LAWLESS XENA: WARRIOR PRINCESS (1995
Availehlo for ecironal 2 only:

Buy this stock image now...

 

 

 

© Presentation or newsletters ~ $19.99
~ Editoris! webstte 7 $49.89
Magazines and books ‘= $69.98
Choose another rignts-managec license wv
eH Orel nl ef]
Need a print? Print your Alamy purchases with Art.com
KEVIN SMITH & LUCY LAWLESS XENA: WARRIOR 4@oha
PRINCESS (1996)
ees o a ©® tt 9 __ § OB.alaMy.cOM/COMp/EFARGANKOVN Smith lucy-lawless-xena-arrior-princocs AA eo
a 9‘) ) kavin-omth- ucy-lawiesa-xona-warn or-princond-1D85-LFASGA.jpg 67041,390 olxcia i+

 

 

 

 

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 29 of 43 PagelD #: 477

lucy-iawless-kevin-smilin-yena-wartlor-princess-1996-efbhty.jog 619*540 ples JIG, Git PM

 

Ves Teas
Www dlaniy.com -EFBHIA

Hite WIAslamycomizooms GOLEM nad cas bAlGear roid OSoAb aS FO Mucy- lawless -kevin-smith-xena-wartlor-princess-%996-efbhlx.|pg Page 1 of |
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 30 of 43 PagelD #: 478

 

& weew.clamy.com/stock- phote- lucy-lawiesa-fenee-oconnor-xens-werior-ort ue

LUCY LAWLESS & RENEE O'CONNOR XENA; WARAIOR PRINCESS (1995 Stock Protas 7B2B5176 - A'cmy

CVS em CTA are ame MCT id

ENE FILA COMPANY UNIVERSALTY All images ve]
LUCY LAWLESS & RENEE O'CONNOR XENA: WARRIOR PRINCESS (1995
Avaliab @ tor esstonal use only
Buy this stock image now...
© Presentation or newsletters‘
17) Editorial website
: Magazines and books":

Cnoass another rights-managed license

BB Fey yl fer=l0|

 

Need a crit?

 

LUCY LAWLESS & RENE O'CONNOR XENA: WARRIOR
PRINCESS (1998)

pi eres oc

$19.99
$ 49.09

5 69.99

Pnrl your Alemy purchases wit Art.com

 

 

 

 

o CB.élamy.comycomplEFA or J~ at ESS-fENe 2 e.

lucy: joveless-rence-oconnce vena worror princess 19S5°EFASF3 jpg 56147,990 pixo's

 

 

| |B

 

i

Lars)
Dede gl

a] Bena stock photo

 

 

 

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 31 of 43 PagelD #: 479

 

Jf 8 a wranslamy,com/stacs-photo-lucy-lawiess-1

eee = 8OmcmU OO

9.8). e.0..8

1o

 

OCONMOF-RENS-WAriOl- PFs:

 

   

LUCY LAWLESS & RENEE O'CONNOR XENA: WARRIOR PRINCESSE (1925 Stock Photo: 7a2B57E0 - Alamy

tS a entra Wreck) a a | tegin ‘Sign up

 

FILM COMPANY UNIVERSAL Ww All images J
LUCY LAWLESS & RENEE O'CONNOR XENA: WARRIOR PRINCESS (1995
Ayailiabie tar canara une ony

Buy this stock image now...

© Presentation or newsletters $19.99
Editorial website $49.99
_: Magazines and books \¢ 5 69.99
Cnoase another nghts-managed licanse ww

+ Download

   

 

 

Need a print? Print your Alamy purchases with Ar.com
LUCY LAWLESS & RENEE O'CONNOR XENA; WARRIOR << ae of cana Alamy S
PRINCESS (1995) ooh & Xxena_Alamy_Still Ue
eee tat) ol a a @d i & c8.alamy.comieonp/EFAGF/lucy-lawless-"oree- ovennor-norie-wartigr pines: = AA © ub
Oe 18 8)

 

}
lucy-lawleae-rene¢-ocucnor-xena-warrior princass-1995-EFABFS. jpg B74» 1,350 pixva

 

 

E] alamy stock photo ik

Tas

 

 

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 32 of 43 PagelD #: 480

lucy-lawloss- rense-oroninar-xena-warrlor- princass-TSSh-eraahd fg 280s a pixels WsSIG, 12-42 Pte

    

aww .alamy.com - EFASFE

http oN alany.cemizooms! inFaattl ios 4sraboesht dace Socheiny-lawiees-rerme- cc ones wena war lor-orncess TSS5-aFal1 8 [pg Fage tat
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 33 of 43 PagelD #: 481

lacy rw me othe pisces 1 eR g LE nl ponte TLE, G35 Pat

 

bite Wabecryperemizeenay SIclei Tele Mitsa eclodttiattallecs: aman cera - sara: plese DOL afe'n gag Page lal
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 34 of 43 PagelD #: 482

 

 

   

eeo¢6 IZalamy.com/zooms/087ai6: © (h ol »
Mantis AMERICANSUBURB X APhotoEditer Arty Amazon Apple ee
— i ; 7 T y . I ‘ mt
gillian-ander... | Scully Stoox... | Stock Phote... ) thew Files Si. Bie on | ag

     

 

www_alamy.com - F.JHN?Y¥
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 35 of 43 PagelD #: 483

gillian-anderson-the-x-files-1993-fjhn7y.jpg 370x540 pixels 11/2/16, 1:21 PM

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 36 of 43 PagelD #: 484

eee -.: FO IZalamy.com/zooms/Bba45ee22. © fh a

Mantis AMERICANSUBURB X APhotoEditer Ari~ Amazon Apple Dashooard NA eBay oP

 

d | | 33 } |
david-duchovny-gillian-anderse... Mulder Stock Photos & Mula... | And Scully Steck Photos &.. Str

 

      

 

www.alamy.com - FJHN?W
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 37 of 43 PagelD #: 485

dard -dscheery -3ikan onda gen -iha-g-flag-590d~Qhm agg 3G aS cle een VDE, ES Pa

 

WHAM! ecm ~ FUBNT Wt

hei aleve comsnare, ba aet i? dal sos EELS savid cuchemp-gilian-ondannas the © Sige WS era joy Kage Talt
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 38 of 43 PagelD #: 486

eee wood a2 @ © a caatamyconycomp/G) 0166 jakte-x-david-duchovny-pilian-anderson-the- ‘ * AA o
HE MithoeiGrece naace.des At~ ApHO Amazon ClkimCantue Nens~ RhatoMaketg Tips = Piologapnys Ryd Shopping’ Tratficmm Travel ‘two Yootube Geogreaps Wipe
Gm B&B # @ dkte oe davis-d aroeeny glia Footy Tue « Ries GICIBR py 1,300.87 pixe ts

 

An
fi +)

7)
bs Ee

s

E] alamy stock mie

 
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 39 of 43 PagelD #: 487

2 @< oO aq ®@) Q @ ° + weaw.alamy.conisrac’< to-Bkte-c-da via ~cuchavny-pill an-andersar-tra-« : * a oO Cc

 

Vichool Gree. ntractaalss Arty Apple &mazon

Gr-mBaese Ale X ( David Guchowy

  

amuse = News Poots Mereting Tps  Photogeaphy + Rall Sheoping= Traffictom Tiel + Yahoo YouTube Google Maps Wa pects o?

\rderson § The X-Files Stock Photo; 104141470 - Aumy car tip WM iemce - Googie Search +

SE ay

 

 

Allimages. wl

Akte X/ David Duchovny / Gillian Anderson / The X-Files
Svaiabie for odtorval and peroonal use only. Gel in Louch for commercist uses

Buy this stock Image now...

© Personal use’: $19.99
Presentation or newsletters 3 19,99
Editorial website $49.99
Magazines and books © $ 69.99
Choose another rights-nanaged license vy

  

SD Preview Need a onnt? Print your Alamy purchases with Ar.com

Axte X / David Duchovny / Gillian Anderson / The X-Files, =< 1

Contributors United Arcivas Gatch / Alarmy Stock Photo

Releases: Model - no} Propery- no Check it you rseda release
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 40 of 43 PagelD #: 488

a @® 49 & cBalamycom/compiG1DFé S/ekte-x-cl fen-andersurt-tavid -duchow ry-the-s- | oc

i@ Amazon Clalmtapwre News Pho Marketing Ties Photography». Aald Shopping Traffle.com Travel* Yala

okte-x-qillian-andarson-david-auehovny-tha-x-filea- Gt DIGG. jog 8594 1,490 pixels

 

2 Pela eilele ae) prece, Re riates
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 41 of 43 PagelD #: 489

 

DT Sate

 

dersor-cavid-duchovay. r e rs : Bh @ | fh

 

     
 
 

ClaimCapwime News~ PhotaMarketirg Ties Photography Raid Shoppng Trafficcom Travely Yokoo YouTuoe Google Maps Wikipedia

>
Agia X} GIlsn Andersen | David Duchovny { The X-Filea Stock Phota: 104174164 - Aiamy | =|

 

Avalania for ec@orla! and personel use only.
Ger hi touch for commerce uses

Buy thls stock imzge now...

 Porsenal usa ‘* $19.95
Presomaton or noweleters \*) $719.99
Editorial website “1 $49.99
Magazines and books j 6999

Choovo anothar righis-maragud franca

Needa pent? Print your Alemy purerazes
woh ArLoon

 

Akie X/ Gillan Anderson / David Cuchovny / The X-Files, « 2 :
Col luton Unaed Arenives mot / Alamy Slock Pncio

 

Roloases: {Model -no| Prapeny-no Chock if you nood @ erase
Case 1:18-cv-03260-PKC-JO Document 57-3 Filed 10/10/19 Page 42 of 43 PagelD #: 490

E} alamy stock photo amet

 
9272019 2S “brfatitin this? EX Mes english Ye: 4 HESHLES Year: TAgaCbildeioh(GHRis GRAER; RGBBOMMANAOSM DNUTERL St...

alamy

Original film title: THE X FILES. English title: THE X
FILES. Year: 1993. Director: CHRIS CARTER; ROB
BOWMAN; DAVID NUTTER. Stars: DAVID
DUCHOVNY; GILLIAN ANDERSON. Credit: FOX
FILMS / Album - Image ID: PY7R3D

 

E] alamy stack photo

Original film title: THE X FILES. English title: THE X
FILES. Year: 1993. Director: CHRIS CARTER; ROB
BOWMAN; DAVID NUTTER. Stars: DAVID
DUCHOVNY; GILLIAN ANDERSON. Credit: FOX
FILMS / Album

Contributer: Album / Alamy Stock Photo
Image ID: PY7R3D
File size: 36.9 MB (1 MB Compressed download)

Dimensions: 3600 x 3581 px | 30.5 x 30.3 cm | 12 x
11.9 inches | 300dpi

Releases: Model -no|Property-no Dolnseda
release?

Photographer: Album

Date taken: 1 January 1993

https://www.alamy.com/original-film-title-the-x-files-english-title-the-x-files-year-1 993-director-chris-carter-rob-bowman-david-nutter-stars-david-duchovny-gillian-a
